      Case 2:18-cv-01950-JAM-DB Document 75 Filed 12/04/20 Page 1 of 4


 1   iCommLaw                                   DOWNEY BRAND LLP
     Anita Taff-Rice, Esq. (SBN 186039)         MEGHAN M. BAKER (SBN 243765)
 2   1547 Palos Verdes, # 298                   621 Capitol Mall, 18th Floor
     Walnut Creek, CA 94597                     Sacramento, CA 95814-4731
 3
     Tel.: (415) 699-7885                       Telephone: (916) 444-1000
 4   Fax: (925) 274-0988                        Facsimile: (916) 444-2100
     anita@icommlaw.com                         mbaker@downeybrand.com
 5
     Attorneys for Plaintiff                    KELLOGG, HANSEN, TODD, FIGEL
 6   O1 COMMUNICATIONS, INC.                      & FREDERICK, P.L.L.C.
                                                SCOTT H. ANGSTREICH (Pro Hac Vice)
 7
                                                KEVIN D. HORVITZ (Pro Hac Vice)
 8                                              1615 M Street, N.W., Suite 400
                                                Washington, D.C. 20036
 9                                              Telephone: (202) 326-7900
                                                Facsimile: (202) 326-7999
10                                              sangstreich@kellogghansen.com
                                                khorvitz@kellogghansen.com
11

12                                              Attorneys for Defendants
                                                MCI COMMUNICATIONS SERVICES LLC
13                                              and VERIZON SELECT SERVICES INC.
14

15                        UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
16

17   O1 COMMUNICATIONS, INC.,                  Case No. 2:18-cv-01950-JAM-DB
18                    Plaintiff,               STIPULATED ORDER EXTENDING
19                                             DEADLINES IN THE SCHEDULING ORDER
               v.
20
     MCI COMMUNICATIONS SERVICES
21   LLC and VERIZON SELECT SERVICES
     INC.,
22

23                    Defendants.
24

25

26

27

28


                    STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 75 Filed 12/04/20 Page 2 of 4


 1          Plaintiff O1 Communications, Inc. (“O1”) and Defendants MCI Communications Services
 2   LLC and Verizon Select Services, Inc. (“Verizon”) (together, the “Parties”) by and through their
 3   counsel, and pursuant to Local Rules 143 and 144 and Federal Rule of Civil Procedure 16(b)(4),
 4   hereby stipulate to an extension of the deadlines in the Court’s June 3, 2019 Scheduling Order
 5   (Dkt. 36) as modified by its June 7, 2019 Order (Dkt. 38) and February 20, 2020 Order (Dkt. 54),
 6   May 1, 2020 Order (Dkt. 59), and August 21, 2020 Order (Dkt. 72) to the dates set forth herein.
 7   The Court has previously granted a 13-day extension of time to file a joint status report (Dkt. 27),
 8   two three-month extensions, and one four-month extension of the deadlines in the scheduling
 9   order (Dkts. 54, 59, 72).
10          Good cause exists for this amendment to the scheduling order because the parties are
11   currently in settlement negotiations. Both parties agree that a temporary pause in litigation will
12   allow the parties to focus their efforts on those negotiations and materially increase the prospects
13   of reaching settlement. Specifically, the parties have exchanged multiple drafts of settlement
14   offers, and are working in good faith to reach a final resolution. Under the current schedule,
15   Verizon has sought to depose O1’s employees in December to provide Verizon with ample time
16   to incorporate their testimony into its expert disclosures, which are currently due in January. If
17   the schedule is not adjusted, the parties will need to divert their time and resources away from
18   productive settlement discussions to prepare for and conduct those depositions. The proposed
19   extension of deadlines by approximately two months will allow the parties to reschedule the
20   remote depositions of O1’s employees to the first three weeks of February, which is sufficiently
21   in advance of the revised expert disclosure deadline set forth below. Such an adjustment will
22   allow the parties to continue settlement negotiations in the upcoming weeks and materially
23   increase the chance of reaching a settlement in the intervening period.
24          The parties stipulate to amend the deadlines in the scheduling order as follows:
25

26

27

28
                                                      1
                     STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 75 Filed 12/04/20 Page 3 of 4


 1          Event                                       Date
 2          Disclosure of Expert Witnesses              March 26, 2021

 3          Supp. Disclosure & Disclosure               April 9, 2021
            of Rebuttal Expert Witnesses
 4
            Joint Mid-Litigation Statement              May 14, 2021
 5          Filing Deadline

 6          End of Discovery                            May 28, 2021

 7          Dispositive Motions Deadline                July 16, 2021

 8          Hearing on Dispositive Motions              September 14, 2021 at 1:30 P.M.

 9          Pre-Trial Conference                        October 22, 2021 at 10:00 A.M.

10          Trial                                       December 13, 2021 at 9:00 A.M.

11

12

13

14
          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15

16                                           KELLOGG, HANSEN, TODD, FIGEL
     DATED: December 3, 2020                  & FREDERICK, P.L.L.C.
17

18
                                             By:               /s/ Kevin D. Horvitz
19
                                                              Kevin D. Horvitz
20                                                         Attorney for Defendants
                                                    MCI COMMUNICATIONS SERVICES LLC
21                                                  AND VERIZON SELECT SERVICES INC.

22
                                                   ICOMMLAW
23

24
                                             By:               /s/ Anita Taff-Rice
25
                                                                Anita Taff-Rice
26                                                            Attorney for Plaintiff
                                                          O1 COMMUNICATIONS, INC.
27

28
                                                    2
                    STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
     Case 2:18-cv-01950-JAM-DB Document 75 Filed 12/04/20 Page 4 of 4


 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2
     DATED: December 3, 2020                  /s/ John A. Mendez
 3
                                              THE HONORABLE JOHN A. MENDEZ
 4                                            UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                 STIPULATED ORDER EXTENDING DEADLINES IN THE SCHEDULING ORDER
